16/077,138
First Named Inventor
Abrol
Title
SYSTEMS AND METHODS FOR PREDICTING AN ANOMALY IN A COMBUSTOR
File Location
16077138 Abrol


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Applicant’s claim for priority to PCT/US17/15973 02/01/2017 under 35 U.S.C. § 371 is acknowledged. 
Applicant’s claim for priority to foreign application INDIA 201641005251 02/15/2016 under 35 U.S.C. § 119(a) is acknowledged. A certified copy of this application has been received by the United States Patent and Trademark Office as of the date of this Office Action was prepared.
Information Disclosure Statement
An Information Disclosure Statement (“IDS”) filed on 8/10/2018 is acknowledged and its contents have been considered.
Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 3/1/2021.
Response to Arguments
Applicant’s arguments have been considered and Examiner responds as follows (Applicant's arguments appear indented and in italics): 
Claim 1 has been amended to include the features of allowable claim 3. Claim 10 has been amended to include the features of allowable claims 12. Claims 20 has been cancelled. Applicant respectfully submits that Claussen in view of Domen do not teach, suggest or disclose the claimed invention. Applicant thus respectfully requests withdrawal of the rejection of claims 1-2, 7, 10-11, 13 and 17-20 under U.S.C. § 103 over Claussen in view of Domen. 
New claims 21-32 have been added. New independent claim 21 includes the features of original claims 1 and 8, and claim 8 was indicated as being allowable. New independent claim 25 includes the features of original claims 10 and 14, and claim 14 was indicated as being allowable. 
In view of the amendment of the independent claims to include allowable material, the 35 U.S.C. § 103 rejections are withdrawn below.

Pending Claims
Claims 1-2, 4-11, 13-19 and 21-32 are pending for examination. Claims 1, 10, 21 and 25 are independent. 
Claims 1, 4, 7 and 10 are currently amended. Claims 21-32 are new. 
Claims 2, 5-6, 8-9, 11 and 13-19 are original. Claims 3, 12 and 20 have been canceled. 
35 USC § 101

Claim(s) 1-2, 4-11, 13-19 and 21-32 are found eligible under 35 U.S.C. § 101 in view of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).
Under the 2019 Guidance, Step 2A, Prong One, the Examiner makes the tentative finding (the “Tentative Exception”) that the claims arguably recite an abstract idea in group a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations and c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
However, under Step 2A, Prong Two of the 2019 Guidance, the Examiner finds that the Tentative Exception is integrated into a practical application. Therefore, the Examiner’s tentative finding under Step 2A, Prong One is not dispositive, since the claim(s) are found eligible under 35 U.S.C. § 101 pursuant to Step 2A, Prong Two of the 2019 Guidance.
To illustrate the Examiner’s analysis under the 2019 Guidance, Step 2A, Prong Two, of representative independent claim 10, the portions indicated in bold font have been identified as either applicable to the analysis of Step 2A, Prong One, or recite elements otherwise relevant to Step 2B (if reached). The Examiner finds a practical application of the exception in those portions indicated in regular and underlined font, when those limitations are read together and considered as part of the claim as a whole:
10. (Currently Amended) A system for predicting an anomaly in a combustor, comprising: one or more sensing devices disposed on one or more combustion cans of the combustor and configured to generate sensor-signals representative of parameters in the one or more combustion cans of the combustor; a processing subsystem operatively coupled to the one or more sensing devices and configured to: pre-process the sensor-signals representative of parameters in the one or more combustion cans to generate pre-processed signals; generate a plurality of patterns based on a permutation entropy window and the pre-processed signals; identify a plurality of pattern categories in the plurality of patterns; determine a permutation entropy based on the plurality of patterns and the plurality of pattern categories; predict an anomaly in the combustor based on the permutation entropy; if the anomaly is present then compare the plurality of pattern categories to determined permutations of pattern categories;  predict a category of the anomaly in the combustor based on the comparison of the plurality of pattern categories to the determined permutations of pattern categories; and wherein the processing subsystem is further configured to: determine a number of patterns in each of the plurality of pattern categories; determine a plurality of relative occurrences of the plurality of pattern categories based on the number of patterns in each of the plurality of pattern categories and a total number of the plurality of patterns; and determine the permutation entropy based on the plurality of relative occurrences of the plurality of pattern categories and an embedding dimension of the permutation entropy window.
The remaining independent claim(s) are analogous to the representative independent claim analyzed above. The dependent claim(s) are eligible by virtue of their dependency on an eligible base claim.

Allowable Subject Matter
Claims 1-2, 4-11, 13-19 and 21-32 are allowed. All previous rejections and objections have been resolved and withdrawn.
The following is the Examiner's statement of reasons for allowance:
Claims 1-2 and 4-9.
Independent Claim 1 is allowed because the closest prior art, Claussen et al. (U.S. Pub. No. 2015/0027211) in view of Domen, Shohie, et al., Detection and prevention of blowout in a lean premixed gas-turbine model combustor using the concept of dynamical system theory, Proceedings of the Combustion Institute, 35 (2015) 3245-3253 (Available online 19 August 2014, fails to anticipate or render obvious:
determining a plurality of relative occurrences of the plurality of pattern categories based on the number of patterns in each of the plurality of pattern categories and a total number of the plurality of patterns; and determining the permutation entropy based on the plurality of relative occurrences of the plurality of pattern categories and an embedding dimension of the permutation entropy window, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 2 and 4-9 are allowed by virtue of their dependence on Independent Claim 1.
Claims 10-11 and 13-19.
Independent Claim 10 is allowed because the closest prior art, Claussen et al. (U.S. Pub. No. 2015/0027211) in view of Domen, Shohie, et al., Detection and prevention of blowout in a lean premixed gas-turbine model combustor using the concept of dynamical system theory, Proceedings of the Combustion Institute, 35 (2015) 3245-3253 (Available online 19 August 2014, fails to anticipate or render obvious:
determine a number of patterns in each of the plurality of pattern categories; determine a plurality of relative occurrences of the plurality of pattern categories based on the number of patterns in each of the plurality of pattern categories and a total number of the plurality of patterns; and determine the permutation entropy based on the plurality of relative occurrences of the plurality of pattern categories and an embedding dimension of the permutation entropy window, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 11 and 13-19 are allowed by virtue of their dependence on Independent Claim 10.
Claims 21-24.
Independent Claim 21 is allowed because the closest prior art, Claussen et al. (U.S. Pub. No. 2015/0027211) in view of Domen, Shohie, et al., Detection and prevention of blowout in a lean premixed gas-turbine model combustor using the concept of dynamical system theory, Proceedings of the Combustion Institute, 35 
generating resampled signals by resampling and de-trending the sensor-signals; and generating the pre-processed signals by processing the resampled signals via a band-pass filter... and predicting a category of the anomaly, by the processing subsystem, based on the comparison of the plurality of pattern categories to the determined permutations of pattern categories, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 22-24 are allowed by virtue of their dependence on Independent Claim 21.
Claims 25-32.
Independent Claim 25 is allowed because the closest prior art, Claussen et al. (U.S. Pub. No. 2015/0027211) in view of Domen, Shohie, et al., Detection and prevention of blowout in a lean premixed gas-turbine model combustor using the concept of dynamical system theory, Proceedings of the Combustion Institute, 35 (2015) 3245-3253 (Available online 19 August 2014, fails to anticipate or render obvious:
assign weights to the plurality of patterns based on a plurality of amplitudes of the pre- processed signals; and determine the weighted permutation entropy based on the number of patterns in each of the plurality of pattern categories and the corresponding weights of the plurality of patterns, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 1-2, 4-11, 13-19 and 21-32 are pending for examination in this Office Action and all have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 



/MARK I CROHN/Examiner, Art Unit 2857  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863